Manufacturers & Traders Trust Co. v Client Server Direct, Inc. (2017 NY Slip Op 08967)





Manufacturers & Traders Trust Co. v Client Server Direct, Inc.


2017 NY Slip Op 08967


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1241 CA 17-00141

[*1]MANUFACTURERS AND TRADERS TRUST COMPANY, PLAINTIFF,
vCLIENT SERVER DIRECT, INC., ET AL., DEFENDANTS. CLIENT SERVER DIRECT, INC., ACN PROPERTIES, LLC, JEFFREY T. DRILLING, HOLLY DRILLING AND LEAP ANALYTIX, LLC, THIRD-PARTY PLAINTIFFS-APPELLANTS, M & T BANK CORPORATION, ET AL., THIRD-PARTY DEFENDANTS, AND MICHAEL (MICK) WHIPPLE, THIRD-PARTY DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


PARLATO LAW, WILLIAMSVILLE, CHAITMAN LLP, NEW YORK CITY (HELEN D. CHAITMAN OF COUNSEL), FOR THIRD-PARTY PLAINTIFFS-APPELLANTS. 
PERSONIUS MELBER LLP, BUFFALO (RODNEY O. PERSONIUS OF COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered June 10, 2016. The order denied the motion of third-party plaintiffs for partial summary judgment on the issue of liability with respect to their claims against third-party defendant Michael (Mick) Whipple. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Manufacturers & Traders Trust Co. v Client Server Direct, Inc. ([appeal No. 2] ___ AD3d ___ [Dec. 22, 2017]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court